Citation Nr: 0947779	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, cervical spine, to include as secondary to 
residuals, gunshot wound, left foot, removal of third left 
toe and metatarsal with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to May 
1969.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied service connection for 
degenerative disc disease, cervical spine, to include as 
secondary to residuals, gunshot wound, left foot, removal of 
third left toe and metatarsal with traumatic arthritis.  

The Veteran requested a hearing before a Veteran's Law Judge 
in his December 2006 substantive appeal.  In June 2009 the 
Veteran was informed by mail of a July 2009 in-person hearing 
date.  However, he failed to appear and no request was 
received for rescheduling.  Therefore, the request for a 
hearing is deemed withdrawn, and the appeal is being 
processed accordingly.  38 C.F.R. § 20.704 (d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that there may be additional VA records not 
associated with the claims file.  In this regard, the records 
show that October 2006 VA examiner based his rationale for 
his opinion regarding the etiology of the Veteran's 
degenerative disc disease of the cervical spine on treatment 
records dated in May 2001, June 2001, and December 2002.  
These records are not associated with the claims file.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the Veteran's claim.  
As VA has notice of the existence of additional VA records, 
they must be retrieved and associated with the other evidence 
already on file.  38 C.F.R. § 3.159(c)(2) (2009),  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 
9 Vet. App. 341 (1996);  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who has 
the duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law. See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 
5100, 5103, 5103A; 38 C.F.R. § 3.159.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records should be 
obtained and incorporated in the claims 
folder, to include the May 2001, June 
2001, and December 2002 treatment reports 
mentioned by the October 2006 VA examiner.  
The Veteran should be requested to sign 
the authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran should be informed 
of any such problem.

3.  After conducting any additional 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


